In an action to declare the rights of the several parties witih respect to certain real property, defendants Aguilar Corporation and 329 Company appeal, as limited on argument, from so much of an order of the Supreme Court, Queens County, entered April 12, 1960, as: (a) denies their motion for summary judgment; and (b) grants plaintiff’s cross motion to stay defendant 329 Company from prosecuting a summary dispossess proceeding against plaintiff. Order insofar as appealed from affirmed, without costs. There are issues in this ease which should be decided after a plenary trial. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.